 



Exhibit 10.1
 
 
AMETEK, INC.
SUPPLEMENTAL SENIOR EXECUTIVE DEATH BENEFIT PLAN
 
Effective January 1, 2005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE 1 .
  PURPOSE AND EFFECTIVE DATE     1  
 
           
1.01
  Purpose     1  
1.02
  Effective Date     1  
 
           
ARTICLE 2 .
  DEFINITIONS AND CONSTRUCTION     2  
 
           
2.01
  Definitions     2  
2.02
  Construction     5  
 
           
ARTICLE 3 .
  ELIGIBILITY AND PARTICIPATION     6  
 
           
3.01
  Generally     6  
3.02
  Participation Agreement Required     6  
 
           
ARTICLE 4 .
  RETIREMENT BENEFIT     7  
 
           
4.01
  Nature of Benefit     7  
4.02
  Amount of Benefit     7  
4.03
  Vesting of Retirement Benefit     7  
4.04
  Forfeiture     7  
 
           
ARTICLE 5 .
  DEATH BENEFIT     8  
 
           
5.01
  Nature of Benefit     8  
5.02
  Amount of Benefit     8  
5.03
  Vesting of Death Benefit     8  
5.04
  Forfeiture     8  
 
           
ARTICLE 6 .
  PAYMENT OF PLAN BENEFITS     9  
 
           
6.01
  Timing of Benefit Payments     9  
6.02
  Form of Payment     9  
6.03
  Administrative Acceleration or Delay of Payment     11  
6.04
  Withholding     11  
6.05
  Payment to Guardian     11  
6.06
  Effect of Payment     11  
 
           
ARTICLE 7 .
  BENEFICIARY DESIGNATION     12  
 
           
7.01
  Beneficiary Designation     12  
7.02
  Changing Beneficiary     12  
7.03
  No Beneficiary Designation     12  
 
           
ARTICLE 8 .
  ADMINISTRATION     13  
 
           
8.01
  Committee; Duties     13  
8.02
  Agents     13  
8.03
  Binding Effect of Decisions     13  
8.04
  Indemnity of Committee     13  

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan   Table of
Contents

 



--------------------------------------------------------------------------------



 



             
ARTICLE 9 .
  CLAIMS PROCEDURE     14  
 
           
9.01
  Claim     14  
9.02
  Denial of Claim     14  
9.03
  Review of Claim     14  
9.04
  Final Decision     14  
9.05
  Claims for Disability Benefits     14  
 
           
ARTICLE 10 .
  AMENDMENT AND TERMINATION OF PLAN     15  
 
           
10.01
  Amendment     15  
10.02
  Company’s Right to Terminate     15  
 
           
ARTICLE 11 .
  MISCELLANEOUS     16  
 
           
11.01
  Company Obligation     16  
11.02
  Trust Fund     16  
11.03
  Nonassignability     16  
11.04
  Not a Contract of Employment     16  
11.05
  Governing Law     17  
11.06
  Severability     17  
11.07
  Headings     17  
11.08
  Notice     17  
11.09
  Successors     17  

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan   Table of
Contents

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE AND EFFECTIVE DATE

1.01   Purpose.       This AMETEK, Inc. Supplemental Senior Executive Death
Benefit Plan (the “Plan”) is intended to provide an additional benefit to
certain senior executives of AMETEK, Inc., and its subsidiaries (the “Company”),
either in the form of a Retirement Benefit (as set forth in Article 4) or in the
form of a Death Benefit (as set forth in Article 5), but not both. If a
Participant retires from the Company after attaining early or normal retirement
eligibility (or retires from the Company due to disability before attaining
normal retirement eligibility and then attains normal retirement age), he will
receive a Retirement Benefit determined in accordance with Article 4 of the
Plan. In contrast, if a Participant dies while actively employed by the Company
and is otherwise eligible to participate in the Plan (or after retiring due to
disability but before attaining eligibility for normal retirement), his
Beneficiary(ies) will receive a Death Benefit determined in accordance with
Article 5 of the Plan.       The Retirement Benefit and the Death Benefit are
mutually exclusive: no Death Benefit will be paid on behalf of a Participant who
receives a Retirement Benefit, and no Retirement Benefit will be paid on behalf
of a Participant if a Death Benefit is paid on that Participant’s behalf. A
Participant who terminates employment (not on account of his death or
disability) before attaining early or normal retirement eligibility will not
receive any benefit under the Plan and no Plan benefit will be paid on his
behalf.

1.02   Effective Date.

  (a)   The Plan, as hereby amended and restated, is effective January 1, 2005.
    (b)   This Plan restatement is effective with respect to the entire benefit
of a Participant if the Participant Separates from Service after December 31,
2004.     (c)   If a Participant Separated from Service before January 1, 2005,
and had not received his entire benefit as of that date, the Participant’s
Retirement Benefit and Death Benefit shall be subject to the terms of this
restatement, except that the maximum Retirement Benefit amount under
Section 4.02(b) and the maximum Death Benefit amount under Section 5.02(b) shall
equal the maximum amounts set forth in paragraphs Second and First,
respectively, of the Participant’s participation agreement under the 1992
restatement of the Plan, as amended. These changes are permitted under the terms
of the 1992 restatement of the Plan because they are being made to all
participation agreements and do not reduce the value of a Participant’s
Retirement Benefit or Death Benefit.     (d)   This amendment and restatement of
the Plan is not intended to constitute a “material modification” for purposes of
section 409A of the Code with respect to the benefit of a Participant (and
earnings on such benefit), which was earned and vested (within the meaning of
section 409A of the Code) before January 1, 2005. However, the Company shall not
be liable for any adverse tax consequence suffered by a Participant or
Beneficiary if a Participant’s benefit becomes subject to section 409A of the
Code.

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 1

 



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01   Definitions.       As used in the Plan, the following words and phrases
shall have the meaning set forth below:

  (a)   Annual Salary. “Annual Salary” means a Participant’s salary, not
including bonuses or imputed income, paid by the Company for a calendar year.  
  (b)   Beneficiary. “Beneficiary” means the person, persons or entity as
designated by the Participant, entitled under Article 7 to receive any Plan
benefits payable after the Participant’s death.     (c)   Board. “Board” means
the Board of Directors of AMETEK, Inc.     (d)   Cause. “Cause” means
(1) misappropriation of funds, (2) habitual insobriety or substance abuse,
(3) conviction of a felony or crime involving moral turpitude, or (4) gross
negligence in the performance of duties, which gross negligence has had a
material adverse effect on the business, operations, assets, properties, or
financial condition of the Company.     (e)   Change in Control. A “Change in
Control” shall occur if:

  (1)   Any one person or more than one person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such person or group
of persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such person or group
of persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same person or
group of persons shall not be considered to cause a Change in Control of the
Company; or     (2)   Any one person or more than one person acting as a group
(as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group of persons) ownership of stock
of the Company possessing 30 percent or more of the total voting power of the
stock of the Company. However, if such person or group of persons is considered
to own 30 percent or more of the total voting power of the stock of the Company
before this acquisition, the acquisition of additional control or stock of the
Company by the same person or group of persons shall not cause a Change in
Control of the Company; or     (3)   A majority of members of the Company’s
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board
before the date of the appointment or election; or

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    
Page 2

 



--------------------------------------------------------------------------------



 



  (4)   Any one person or more than one person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group of persons) assets from the Company that
have a total gross fair market value equal to substantially all but in no event
less than 40 percent of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change in Control under this Section 2.01(e)(4), if the assets are
transferred to:

  (A)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (B)   An entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company immediately after the transfer of assets;     (C)   A
person or more than one person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or     (D)   An entity, at least 50 percent of
the total value or voting power of which is owned directly or indirectly, by a
person described in Section 2.01(e)(4)(C), above.

      For purposes of this Section 2.01(e), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.     (f)   Code. “Code” means
the Internal Revenue Code of 1986, as amended.     (g)   Committee. “Committee”
means the Committee appointed by the Board (or its delegee) to administer the
Plan pursuant to Article 8.     (h)   Company. “Company” means AMETEK, Inc., a
Delaware corporation.     (i)   Death Benefit. “Death Benefit” means the benefit
paid on behalf of a Participant in accordance with Article 5.     (j)   Deferred
Retirement. “Deferred Retirement” means Separation from Service by the
Participant after attaining age 70.     (k)   Disability. “Disability” means a
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan    
Page 3

 



--------------------------------------------------------------------------------



 



      for a continuous period of not less than twelve (12) months that
(1) renders a Participant unable to engage in any substantial gainful activity
or (2) results in a Participant receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company. The Committee shall determine the existence
of Disability, in its sole discretion, and may rely on advice from a medical
examiner satisfactory to the Committee in making the determination. A
Participant will also be considered disabled if he has been determined to be
totally disabled by the Social Security Administration. The term “Disability” is
intended to comply with section 409A(a)(2)(C) of the Code and shall be
interpreted to permit a Participant to take a distribution in any circumstance
that would be permitted under section 409A(a)(2)(C) of the Code.     (l)   Early
Retirement. “Early Retirement” means Separation from Service by the Participant
after attaining age fifty-five (55) with at least five (5) Years of Service and
before attaining age sixty-five (65).     (m)   Effective Date. “Effective Date”
means January 1, 2005.     (n)   Eligible Executive. “Eligible Executive” means
an Employee in the select group of management or highly compensated senior
executives of the Company whom the Board designates as eligible to participate
in the Plan.     (o)   Employee. “Employee” means any individual, except any
non-resident alien, employed on a regular basis by the Company; provided,
however, that any leased employee within the meaning of section 414(n)(2) of the
Code shall not be included.     (p)   ERISA. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.     (q)   Normal Retirement.
“Normal Retirement” means Separation from Service by the Participant on or after
attaining age sixty-five (65) and before attaining age seventy (70).     (r)  
Optional Form. “Optional Form” means one of the following forms of payment:

  (1)   Lump Sum. This Optional Form is payable in one lump sum on the
commencement date specified in Section 6.01(a)     (2)   Installments. This
Optional Form of benefit is payable monthly to the Participant for the number of
periods designated by the Participant. A Participant may not elect a number of
installment payments that results in payments being made beyond the date on
which the Participant attains age 85.     (3)   Life Annuity. This Optional Form
of benefit is payable monthly to the Participant for life.     (4)   Life
Annuity with 120 or 60 Payments Guaranteed. This Optional Form of benefit is
payable monthly to the Participant for life with the first one

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 4

 



--------------------------------------------------------------------------------



 



      hundred twenty (120) or sixty (60) monthly payment guaranteed, as elected
by the Participant. A Participant may not elect a period of guaranteed payments
that exceeds the Participant’s remaining life expectancy at the time of the
election.

  (s)   Participant. “Participant” means any Eligible Executive who is eligible
and has become a participant pursuant to Article 3. Such employee shall remain a
Participant in this Plan until such time as all benefits payable under this Plan
have been paid in accordance with the provisions hereof.     (t)   Participation
Agreement. “Participation Agreement” shall mean any of the agreements entered
into by the Company and any Participant in accordance with Section 3.02.     (u)
  Plan. “Plan” means the AMETEK, Inc. Supplemental Senior Executive Death
Benefit Plan.     (v)   Plan Year. “Plan Year” means the calendar year.     (w)
  Retirement Benefit. “Retirement Benefit” means the benefit payable to a
Participant at Early Retirement, Normal Retirement or Deferred Retirement under
Article 4.     (x)   Separation from Service. “Separation from Service” or
“Separates from Service” means separation from service within the meaning of
section 409A of the Code.     (y)   Year of Service. “Year of Service” means the
12-month period following the date that the Participant first performs an hour
of service for the Company and each consecutive 12-month period following the
anniversary of that date that is completed before the Participant Separates from
Service.

2.02   Construction.       For purposes of the Plan, unless the contrary is
clearly indicated by the context,

  (a)   the use of the masculine gender shall also include within its meaning
the feminine and vice versa,     (b)   the use of the singular shall also
include within its meaning the plural and vice versa, and     (c)   the word
“include” shall mean to include without limitation.

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 5

 



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY AND PARTICIPATION

3.01   Generally.

  (a)   If an Eligible Executive is a Participant on the Effective Date and his
benefit is subject to the terms of this restatement in accordance with
Section 1.02(b), the Eligible Executive will remain a Participant if he executes
a new Participation Agreement; if the Eligible Executive fails to execute a new
Participation Agreement, he shall cease being a Participant as of the Effective
Date.     (b)   If an Employee is designated an Eligible Executive on or after
the Effective Date, the Eligible Executive will become a Participant when he
properly executes a Participation Agreement.

3.02   Participation Agreement Required.

  (a)   No Eligible Executive under Sections 3.01(a) or 3.01(b) will be eligible
to be a Participant in the Plan unless he and the Company execute a
Participation Agreement evidencing his participation in the Plan. The executed
Participation Agreement will constitute an agreement between the Company and the
Eligible Executive that binds both of them to the terms of the Plan and will
bind their heirs, executors, administrators, successors, and assigns, both
present and future.     (b)   In the case of an Eligible Executive described
under Section 3.01(a), the executed Participation Agreement will also constitute
the Eligible Executive’s written agreement to waive all rights he may have under
any earlier restatement of the Plan or agreement under the Plan.

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 6

 



--------------------------------------------------------------------------------



 



ARTICLE 4. RETIREMENT BENEFIT

4.01   Nature of Benefit.       A Participant’s Retirement Benefit shall be a
lump sum or a series of installment or annuity payments that are payable if a
Participant Separates from Service (a) pursuant to an Early Retirement, Normal
Retirement, or Deferred Retirement or (b) before Normal Retirement as a result
of Disability and then attains age 65.       The Retirement Benefit under the
Plan is mutually exclusive with the Death Benefit under the Plan (which is
described in Article 5). No Retirement Benefit shall be paid to or on behalf of
any Participant if a Death Benefit has been or will be paid on behalf of such
Participant.

4.02   Amount of Benefit.       The Retirement Benefit shall be an annual amount
(or the actuarial equivalent of an annual amount) equal to one tenth of the
lesser of:

  (a)   two times the Participant’s average Annual Salary received from the
Company during the five consecutive calendar years immediately preceding the
calendar year of the Participant’s Separation from Service in accordance with
Section 6.01(a), the product of which shall be rounded off to the next highest
multiple of $50,000; or     (b)   the maximum Retirement Benefit amount set
forth in the Participant’s Participation Agreement.

4.03   Vesting of Retirement Benefit.       Each Participant shall become 100%
vested in his Retirement Benefit upon (a) Separation from Service pursuant to
either an Early Retirement, Normal Retirement, or Deferred Retirement or
(b) attaining age 65 after Separating from Service as a result of a Disability
before Normal Retirement.

4.04   Forfeiture.

  (a)   Any portion of a Participant’s Retirement Benefit that does not vest in
accordance with Section 4.03 shall be forfeited on the date the Participant
Separates from Service or dies, whichever occurs earlier, except that a
Participant who has a Disability shall not forfeit his Retirement Benefit before
Normal Retirement.     (b)   The Participant’s entire Retirement Benefit shall
be forfeited if a Death Benefit becomes payable on the Participant’s behalf in
accordance with Article 5.     (c)   The Committee may cause a forfeiture with
respect to all or any portion of the Participant’s Retirement Benefit (whether
or not vested) if the Committee determines that the Participant’s employment has
been terminated for Cause.

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 7

 



--------------------------------------------------------------------------------



 



ARTICLE 5. DEATH BENEFIT

5.01   Nature of Benefit.       A Participant’s Death Benefit under the Plan
shall be a series of equal monthly installment payments that are payable if the
Participant dies (a) while actively employed by the Company or (b) before he
becomes eligible for Normal Retirement if he Separates from Service on account
of a Disability.       The Death Benefit under the Plan is mutually exclusive
with the Retirement Benefit under the Plan (as described in Article 4). No Death
Benefit shall be paid on behalf of any Participant if a Retirement Benefit has
been or will be paid to or on behalf of such Participant.

5.02   Amount of Benefit.       The Death Benefit shall be an annual amount
equal to one tenth of the lesser of:

  (a)   two times the Participant’s average Annual Salary received from the
Company during the five consecutive calendar years immediately preceding the
calendar year of the Participant’s death rounded off to the next highest
multiple of $50,000; or     (b)   the maximum Death Benefit amount set forth in
the Participant’s Participation Agreement.

5.03   Vesting of Death Benefit.       Each Participant shall become 100% vested
in his Death Benefit upon his death (a) while actively employed by the Company
or (b) before reaching eligibility for Normal Retirement if the Participant
Separates from Service as a result of a Disability.

5.04   Forfeiture.

  (a)   Any portion of a Participant’s Death Benefit that does not vest in
accordance with Section 5.03 shall be forfeited on the date the Participant
Separates from Service or dies, whichever occurs earlier.     (b)   The
Participant’s entire Death Benefit shall be forfeited if a Retirement Benefit
becomes payable on the Participant’s behalf in accordance with Article 4.

    AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 8


 



--------------------------------------------------------------------------------



 



ARTICLE 6. PAYMENT OF PLAN BENEFITS

6.01   Timing of Benefit Payments.

  (a)   Retirement Benefit.

  (1)   Early or Normal Retirement. A Participant who Separates from Service
pursuant to an Early Retirement or a Normal Retirement shall receive or shall
begin receiving the Retirement Benefit on the first day of the month coincident
with or next following the earlier of (A) the date of the Participant’s death or
(B) the date that the Participant attains age 70.     (2)   Deferred Retirement.
A Participant who Separates from Service pursuant to a Deferred Retirement shall
receive or shall begin receiving the Retirement Benefit on the first day of the
month coincident with or next following the date that is six (6) months after
the date of the Participant’s Separation from Service, provided that if the
Participant dies after Separation from Service and before the date that is six
(6) months after the date of the Participant’s Separation from Service, the
Retirement Benefit shall be paid on the first day of the month coincident with
or next following the date of the Participant’s death.     (3)   Disability. A
Participant who Separates from Service due to Disability before he is eligible
for Normal Retirement shall receive or shall begin receiving the Retirement
Benefit on the first day of the month coincident or next following the date he
attains age 65.

  (b)   Death Benefit.         The Death Benefit payable on behalf of a
Participant shall begin to be paid on the first day of the month coincident with
or next following the date on which the Participant dies.

6.02   Form of Payment.

  (a)   Retirement Benefit.

  (1)   General. The Retirement Benefit payable to any Participant shall be paid
in equal monthly installments for ten years unless the Participant makes a valid
election, in accordance with subsections (2), (3), or (4), below, to receive his
Retirement Benefit in an Optional Form. The most recently filed election that
meets the requirements of subsections (2), (3), or (4) below, shall be
effective.     (2)   Initial Election Regarding Form of Payment.

  (A)   Normal Rule. A Participant may elect an Optional Form by making such
election before the expiration of thirty (30) days from the date he first
becomes eligible to participate in the Plan, provided that he has not, within
the preceding twenty-four (24) months, been eligible to participate in any other
non-account-

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 9

 



--------------------------------------------------------------------------------



 



      based deferred compensation arrangement of the Company (within the meaning
of section 409A of the Code).     (B)   One-Time Election Before January 1,
2008. A Participant may make a special election of any Optional Form (or may
revoke any prior election) before January 1, 2008; provided, however, that the
Participant may not make a new election under this paragraph after December 31,
2006, if (1) all or any portion of his Retirement Benefit would otherwise be
paid during 2007 or (2) the election would accelerate payment of all or a
portion of his Retirement Benefit into 2007; and provided, further, that the
election satisfies Sections 6.02(a)(4)(D) and (E), below. The Participant must
elect the same time and form of distribution for his entire Retirement Benefit.

  (3)   Election Between Life Annuities. A Participant may file an election to
receive an Optional Form that is an annuity at any time before the first annuity
payment is made, provided that (A) the Participant’s existing election is an
annuity and (B) both the annuity payable under the existing election and the
annuity payable under the new election are considered “life annuities” for
purposes of section 409A of the Code.     (4)   Modification of Election. If a
Participant wishes to change the form of payment for his Retirement Benefit, and
the new election does not satisfy the requirements of Section 6.02(a)(2)(B)
(concerning elections before January 1, 2008) or Section 6.02(a)(3) (concerning
elections between life annuities), the Participant’s new payment election must
satisfy the requirements of this Section 6.02(a)(4). A Participant may change
his election under this Section 6.02(a)(4) only if the new election —

  (A)   is not effective until at least twelve (12) months after the date on
which the election is made;     (B)   defers the first payment with respect to
which such election is made for a period of not less than five (5) years from
the date such payment would otherwise have been made;     (C)   is not made less
than twelve (12) months before the Retirement Benefit would otherwise commence
or be paid under Section 6.01;     (D)   does not result in the Participant’s
Retirement Benefit commencing after the later of (A) the Participant’s
Separation from Service or (B) the Participant’s attaining age 75; and     (E)  
does not result in any part of a Participant’s Retirement Benefit being paid
after the earlier of (A) the fifteenth (15th) year after the Participant’s
Separation from Service or (B) the Participant’s attaining age 85.

  (5)   Optional Forms are Actuarially Equivalent. In all instances, the
Retirement Benefit payable under this Section 6.02 shall be the actuarial

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 10

 



--------------------------------------------------------------------------------



 



      equivalent of the Retirement Benefit determined under Section 4.02.
Actuarial equivalence shall be determined using reasonable actuarial factors
determined by the Committee to be appropriate for this purpose.     (6)  
Continued Payment of Retirement Benefit After Participant’s Death. If the
Participant dies after his retirement under this Plan and before his Retirement
Benefit is paid in full (and the Participant has not chosen to have his
Retirement Benefit paid as an annuity without guaranteed payments), the Company
shall pay to the Participant’s Beneficiaries any remaining amounts at the same
time and in the same manner as if the Participant had survived.

  (b)   Death Benefit.         The Death Benefit payable on behalf of any
Participant shall be paid in equal monthly installments that begin as provided
in Section 6.01(b) and end in the month in which the Participant would have
attained age 80.

6.03   Administrative Acceleration or Delay of Payment.       A payment is
treated as being made on the date when it is due under the Plan if the payment
is made (a) no earlier than thirty (30) days before the due date specified by
the Plan or (b) on a date later than the due date specified by the Plan that is
either (1) in the same Plan Year (for a payment whose specified due date is on
or before September 30) or (2) by the fifteenth (15th) day of the third calendar
month following the date specified by the Plan (for a payment whose specified
due date is on or after October 1).

6.04   Withholding.       The Company shall withhold from any payment made
pursuant to this Plan any taxes the Company reasonably believes are required to
be withheld from such payments under local, state, or federal law.

6.05   Payment to Guardian.       If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of the property, the Committee may direct payment to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require proof of incompetency, minority, incapacity
or guardianship as it may deem appropriate prior to distribution. Such
distribution shall completely discharge the Committee and Company from all
liability with respect to such benefit.   6.06   Effect of Payment.       The
full payment of the applicable benefit under this Article 6 shall completely
discharge all obligations on the part of the Company to the Participant (and the
Participant’s Beneficiary) with respect to the operation of this Plan, and the
Participant’s (and Participant’s Beneficiary’s) rights under this Plan shall
terminate.

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 11

 



--------------------------------------------------------------------------------



 



ARTICLE 7. BENEFICIARY DESIGNATION

7.01   Beneficiary Designation.       Each Participant shall have the right, at
any time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant’s death. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant’s lifetime.   7.02   Changing
Beneficiary.       Any Beneficiary designation may be changed without the
consent of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Committee during the Participant’s lifetime.   7.03   No
Beneficiary Designation.       If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

  (a)   the Participant’s surviving spouse;     (b)   the Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living; or    
(c)   the Participant’s estate.

  AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 12

 



--------------------------------------------------------------------------------



 



ARTICLE 8. ADMINISTRATION

8.01   Committee; Duties.       This Plan shall be administered by the
Committee, which shall consist of not less than three (3) persons, who may also
be Participants in this Plan, and are named as the initial Committee in this
Plan or as subsequently appointed by the Board or its delegee. The Committee
shall have the full discretionary authority to (a) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as they may arise in such administration, and (b) establish and maintain
an investment policy, select appropriate investment options to implement the
investment policy, monitor the performance of such investment options, and
change the selection of investment options from time to time in a manner
consistent with the objectives of the investment policy. A Committee member who
is also a Participant in this Plan shall be prohibited from voting on any matter
which may, in the opinion of the balance of the Committee, directly affect the
Committee member’s rights or benefits under this Plan. A majority vote of the
Committee members permitted to vote shall control any decision.   8.02   Agents.
      The Committee may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Company.   8.03   Binding Effect of
Decisions.       The decision or action of the Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Plan.   8.04   Indemnity of Committee.       The Company shall indemnify and
hold harmless the members of the Committee against any and all claims, loss,
damage, expense (including counsel fees) or liability (including any amounts
paid in settlement of any claim or any other matter with the consent of the
Board) arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.

      AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 13

 



--------------------------------------------------------------------------------



 



ARTICLE 9 . CLAIMS PROCEDURE

9.01 Claim.       Any person or entity claiming a benefit under the Plan
(hereinafter referred to as “Claimant”) shall present the request in writing to
the Corporate Human Resources Department, which shall respond in writing as soon
as practical, but not later than ninety (90) days after receipt of the claim,
unless the Corporate Human Resources Department notifies the Claimant that
special circumstances require an additional period of time (not to exceed
90 days) to review the claim properly.   9.02   Denial of Claim.       If the
claim or request is denied, the written notice of denial shall state:

  (a)   the reasons for denial, with specific reference to the Plan provisions
on which the denial is based;     (b)   a description of any additional material
or information required and an explanation of why it is necessary; and     (c)  
an explanation of the Plan’s claim review procedure, including a statement of
the Claimant’s right to bring a civil action under section 502(a) of ERISA if
the claim denial is denied (in whole or in part) on appeal.

9.03   Review of Claim.       Any Claimant whose claim or request is denied or
who has not received a response within the time limits set forth above may
request a review by notice given in writing to the Committee. Such request must
be made within sixty (60) days after receipt by the Claimant of the written
notice of denial, or, in the event Claimant has not received a timely response,
within 60 days after the date the Corporate Human Resources Department was
required to respond to the claim under Section 9.01. The claim or request shall
be reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.   9.04   Final
Decision.       The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.   9.05   Claims for Disability Benefits.       To the extent
required by law, the Committee shall develop alternative claims procedures that
shall apply with respect to claims for Disability benefits.

      AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 14

 



--------------------------------------------------------------------------------



 



ARTICLE 10. AMENDMENT AND TERMINATION OF PLAN

10.01   Amendment.       The Committee may at any time amend the Plan by written
instrument executed by or on behalf of all Committee members, notice of which
shall be given to all Participants and to any Beneficiary receiving installment
payments, except that no amendment shall reduce the amount of any Retirement
Benefit or Death Benefit that is vested in accordance with Sections 4.03 or
5.03, respectively, as of the date such notice of the amendment is given.  
10.02   Company’s Right to Terminate.       The Committee may at any time
partially or completely terminate the Plan. Any termination of the Plan must be
made by written instrument executed by the Committee and approved by the Board.
In the event of complete termination, the Plan shall cease to operate and the
Company shall distribute the Retirement Benefit or Death Benefit to the
appropriate Participant or Beneficiary in accordance with Article 6.

      AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
Page 15

 



--------------------------------------------------------------------------------



 



ARTICLE 11. MISCELLANEOUS

11.01   Company Obligation.       The Company shall not be required to fund any
obligations under the Plan. Except as provided in Section 11.02, any assets that
may be accumulated by the Company to meet its obligations under the Plan shall
for all purposes be part of the general assets of the Company. To the extent
that any Participant or Beneficiary acquires a right to receive payments under
the Plan for which the Company is liable, such rights shall be no greater than
the rights of any unsecured general creditor of the Company.   11.02   Trust
Fund.       The Company shall be responsible for the payment of all benefits
provided under the Plan. Before a Change in Control, at its discretion, the
Company may establish one (1) or more trusts, with such trustees as the
Committee may approve, for the purpose of assisting in the payment of such
benefits. Following a Change in Control, the Company shall establish one (1) or
more trusts, with such trustees as the Committee may approve, for the purpose of
assisting in the payment of such benefits, and shall fund such trust with the
full amount necessary to pay all benefits that are reasonably expected to be
payable under the Plan. Although such a trust may be irrevocable, its assets
shall be held for payment of all of the Company’s general creditors in the event
of insolvency and shall not be located or transferred outside the United States.
To the extent any benefits provided under the Plan are paid from any such trust,
the Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company. No assets of the
trust or the Company shall become restricted to provide benefits under the Plan
in connection with a change in the Company’s financial health.   11.03  
Nonassignability.       Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency, except that the Committee may recognize a
domestic relations order in accordance with procedures that it may establish for
this purpose.   11.04   Not a Contract of Employment.       This Plan shall not
constitute a contract of employment between the Company and the Participant.
Nothing in this Plan shall give a Participant the right to be retained in the
service of the Company or to interfere with the right of the Company to
discipline or discharge a Participant at any time.

      AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
page 16

 



--------------------------------------------------------------------------------



 



11.05   Governing Law.       The Plan shall be construed and enforced in
accordance with applicable federal law and, to the extent not preempted by
federal law, the laws of the Commonwealth of Pennsylvania (without regard to the
legislative or judicial conflict of laws rules of any state or other
jurisdiction).   11.06   Severability.       If any provision of the Plan shall
be held unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity, or unenforceability shall not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. In addition, if any provision of the Plan shall be found to violate
section 409A of the Code or otherwise result in benefits under the Plan being
subject to income tax prior to distribution, such provision shall be void and
unenforceable, and the Plan shall be administered without regard to such
provision.   11.07   Headings.       Headings are inserted in this Plan for
convenience of reference only and are to be ignored in the construction of the
provisions of the Plan.   11.08   Notice.       Any notice required or permitted
under the Plan shall be sufficient if in writing and hand delivered or sent by
registered mail, certified mail, or reputable overnight delivery service. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail or overnight delivery, as of the date shown on the postmark on the
receipt for registration or certification or on the records of the overnight
delivery company. Mailed notice to the Committee shall be directed to the
Company’s address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in Company’s records.   11.09  
Successors.       The provisions of this Plan shall bind and inure to the
benefit of Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of Company, and successors of any such corporation or
other business entity.

              AMETEK, INC.
 
       
 
  BY:   /s/ Henry J. Policare
 
       
 
  BY:   Henry J. Policare
 
       
 
            DATED:         11/1/07

              ATTEST
 
       
 
  BY:   /s/ Kathryn E. Sena
 
       
 
       
 
      Kathryn E. Sena
 
       
 
      Corporate Secretary

      AMETEK, Inc. Supplemental Senior Executive Death Benefit Plan  
page 17

 